Citation Nr: 1632970	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  12-04 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Center in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to service connection for bladder cancer with secondary metastatic cancer of the right kidney, to include as due to herbicide exposure.

3. Entitlement to service connection for metastatic cancer of the lung, to include as secondary to bladder cancer.


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho and an August 2010 rating decision of the RO in St. Paul, Minnesota.  Jurisdiction is held by the RO and Pension Center in St. Paul, Minnesota.

The Veteran served on active duty from June 1970 to January 1972, including service in the Republic of Vietnam from November 1970 to October 1971.  He passed away in April 2010.  The appellant is the Veteran's surviving spouse and has been found to be eligible as a substituted claimant in the Veteran's appeal.  

The Board notes the case was last adjudicated by the RO in December 2011 and that additional medical evidence has been added to the claims file since that time.  However, as the claims for service connection are being granted in this decision, remanding the claims to the AOJ is unnecessary, as there is no prejudice to the appellant in proceeding with the granting of the full benefits sought on appeal.  

The Board also notes that, in addition to the paper claims file, a paperless, electronic claims file is associated with the appellant's claims, and has been reviewed.


FINDINGS OF FACT

1. The Veteran's bladder cancer was at least as likely as not caused by in-service herbicide exposure.

2. The Veteran's bladder cancer substantially contributed to his death.  

3. The Veteran's metastatic kidney cancer was at least as likely as not caused by his service-connected bladder cancer.

4. The Veteran's metastatic lung cancer was at least as likely as not caused by his service-connected bladder cancer. 


CONCLUSIONS OF LAW

1. The criteria for service connection for bladder cancer have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2. The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2015).

3. The criteria for service connection for metastatic cancer of the right kidney as secondary to service-connected bladder cancer have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

4. The criteria for service connection for metastatic lung cancer as secondary to service-connected bladder cancer have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The death of a Veteran will be considered service-connected when the evidence establishes that a service-connected disability contributed substantially or materially to the production of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a) (2015).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Service connection may also be established for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002). 
In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The appellant essentially contends that the Veteran's in-service herbicide exposure led to the development of his bladder cancer with associated metastatic kidney and lung cancers, and that the bladder cancer led to the Veteran's death.  The evidence of record reflects that the Veteran served on the ground in Vietnam from November 1970 to October 1971, and is therefore presumed to have been exposed to herbicide agents including Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii).  

In August 2009, the Veteran presented to a private emergency room with gross hematuria.   A mass lesion on the right kidney was found.  A computerized tomography (CT) scan of the Veteran's kidneys, urethra, and bladder (KUB) revealed marked bladder wall thickening and calcification and a complex cystic mass in the right kidney.  A probable high-grade bladder carcinoma and possible complex cyst or mass in the right kidney were assessed.  

In September 2009, a bladder resection revealed a high-grade bladder carcinoma.  Another KUB CT scan showed mixed cystic and solid lesions suspicious for right kidney renal cell carcinoma, a mass lesion in the bladder suspicious for bladder cancer, and a 6 millimeter nodule in the right middle lung lobe.  

In November 2009, another CT scan showed multiple soft tissue nodules in the lungs.  An impression of renal carcinoma and high-grade bladder cancer, metastatic to the lungs and pelvis, was rendered.  The Veteran's bladder cancer was subsequently graded to stage IV, and his right kidney mass was reported to "look[] to be a primary renal cell cancer that is unrelated to his widely metastatic bladder cancer." 

The Veteran's bladder cancer was assessed as widely metastatic from December 2009 through March 2010.  A March 2010 chest CT scan showed innumerable bilateral pulmonary nodules with bilateral effusions.  The Veteran passed away on April 4, 2010; his death certificate lists bladder cancer as the cause of death.

In January 2015, the Board requested a medical expert opinion through the Veterans Health Administration (VHA opinion).  In March 2015, a VA physician reported that the one report that he reviewed did not contain a link between bladder cancer and Agent Orange, and that he could not confirm the Veteran's lung cancer without pathological confirmation.  In September 2015, the Board requested another VHA opinion.  In October 2015, a VA oncologist reported that there has never been conclusive evidence linking Agent Orange and bladder cancer, and that, according to one source, there is limited or suggestive evidence of no association between bladder cancer and herbicide exposure.  She also opined that the lung masses likely represented metastatic lesions from the bladder cancer.  

Another oncologist provided another VHA opinion in March 2016.  He opined that the Veteran's herbicide exposure played a significant role in the development of, and his eventual death from, metastatic bladder cancer, and he cited to medical and scientific studies linking herbicide exposure to the development of bladder cancer.  Addressing the lung cancer, he opined that the serially progressing changes in the lungs seen on the CT scans, in conjunction with the absence of a dominant lung nodule, likely represented metastases from the bladder and/or kidney cancer rather than a primary lung cancer.  Finally, he noted that, although the kidney lesion presented as complex cystic mass on CT scans, which would be indicative of primary kidney cancer, an adjacent metastasis from the bladder cannot be entirely excluded.

After review of the record, the Board finds that service connection is warranted for all of the conditions subject to this appeal.

Turning first to service connection for bladder cancer and for the cause of the Veteran's death, the Board finds the opinion of the March 2016 VA oncologist, that the Veteran's herbicide exposure played a significant role in the development of, and his eventual death from, bladder cancer to be highly probative as it was provided after review of the claims file, contained a detailed rationale, and citied to pertinent medical and scientific literature.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Although the prior VHA doctors did not link bladder cancer and herbicide exposure, they did not discuss the studies referenced by the March 2016 oncologist.  Therefore, resolving all doubt in the appellant's favor, the Board finds that service connection for bladder cancer and for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312(a) (2015).

As service connection is being granted for bladder cancer, the Board finds that service connection for metastatic kidney and lung cancer is warranted on a secondary basis.  38 C.F.R. § 3.310 (2015).  The Board again notes that the March 2016 VA oncologist was of the opinion that the Veteran's bladder cancer metastasized to the lungs.  See Nieves-Rodriguez, supra.  His opinion is also supported by the opinion of the October 2015 VA oncologist.  Concerning the kidney cancer, although a physician in November 2009 stated that the right kidney mass looked to be primary cancer, the March 2016 VA oncologist stated that adjacent metastasis from the bladder could not be ruled out.  Therefore, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's metastatic kidney cancer was related to his service-connected bladder cancer.  Accordingly, resolving all doubt in the appellant's favor, service connection for metastatic cancer of the right kidney and metastatic cancer of the lung secondary to service-connected bladder cancer is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


ORDER

Service connection for the cause of death of the Veteran is granted.

Service connection for bladder cancer with secondary metastatic cancer of the right kidney is granted.

Service connection for metastatic cancer of the lung, as secondary to service-connected bladder cancer, is granted. 



____________________________________________
KATHLEEN K. GALLAGHER	
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


